Citation Nr: 1739277	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-48 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for status post (SP) onychotomy of the great toenails with bilateral healed scars and onychomycosis of the bilateral toenails.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from August 1980 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for the disability at issue and assigned an initial noncompensable disability rating.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2016 hearing in Washington, D.C. and a transcript thereof is on file. 

A December 2014 rating decision reopened and denied a claim for service connection for addiction (also claimed as substance abuse treatment). That denial was confirmed and continued by a May 2015 rating decision. The Veteran has not appealed those decisions. 

A November 2015 rating decision reopened and denied a claim for service connection for depression. The Veteran has not appealed that decision. 

The Board remanded this case in March 2016.  

By a Board letter of July 2017 the Veteran was informed that as directed by the United States Court of Appeals for Veterans Claims a temporary stay had been implemented as to the adjudication of all cases affected by the decision of that Court in Johnson v. McDonald, 27 Vet. App. 497 (2016).  The specific claims affected were service-connected disabilities evaluated under 38 C.F.R. § 4.118 in which there was use of a topical corticosteroid for a service-connected skin condition, and a potentially higher rating could be assigned if such topical application of a corticosteroid was considered "systemic therapy."  

However, since then the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Johnson v. Shulkin, No. 2016-2144, slip op. (Fed.Cir. July 14, 2017) overruled the holding of the United States Court of Appeals for Veterans Claims Johnson v. McDonald, 27 Vet. App. 497 (2016).  Accordingly, the stay has been lifted and the Board may proceed to adjudicate the claim.  

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The onychotomy of the great toenails with bilateral healed scars and onychomycosis of the bilateral toenails has been manifested by no involvement of an exposed area, and less than 5 percent of involvement of the total body area and no use of systemic therapy, including no corticosteroids, no immunosuppressive therapy, and asymptomatic scarring.  


CONCLUSION OF LAW

The criteria for a compensable rating for SP onychotomy of the great toenails with bilateral healed scars and onychomycosis of the bilateral toenails are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.102, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, DC 7813 - 7806 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by an April 2009 letter as to her original claim for service connection for removal of both great toenails.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This appeal arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has been afforded multiple VA examinations.  She testified before the undersigned VLJ in February 2016 and a transcript of that hearing is on file.  The hearing focused on the elements needed for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor her representative has alleged that there was any deficiency with respect to the VA examinations or the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

There has been substantial compliance with the Board's remand directives, insofar as she was told she could submit additional supporting evidence, additional VA treatment records have been obtained, and she was afforded additional dermatological and orthopedic rating examinations.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has thoroughly reviewed all the evidence and while obligated to provide supporting reasons and bases, it does not have to discuss, in detail, all of the evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000).  This analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that any evidence not explicitly discussed has been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000); and Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).  



Background

The STRs show that the Veteran had a fungal infection of both great toenails.  Her left and her right great toenails were removed in August 1982.  

VA records of treatment in a Substance Abuse Treatment Program (SATP) show that on examinations in August 2003 and May 2007 the Veteran had no ataxia.  In June 2007 she was noted to have had a myocardial infarction in November 2006.  On examination she ambulated independently and without any gait deviations.  

Voluminous VA treatment records from 2002 to 2015 reflect numerous entries that there was no abnormality of the Veteran's gait, with the only exception being in July 2011 when her gait was described as unsteady.  

VA treatment records show that in November 2006, during treatment for substance abuse, the Veteran's gait and station appeared to be without abnormality.  

VA outpatient treatment (VAOPT) records show that the Veteran was scheduled for a left 1st metatarsal osteotomy and left 2nd digit arthroplasty in April 2008.  In December 2008 and March 2009 she wanted the nails of each great toe removed because they were incurvated.  On examination muscle strength was 5/5, bilaterally, and she had full range of motion of her feet.  The nails of the left great toe and the 2nd through 4th toes of the left foot were removed and the nails of the right great toe and right 2nd toe were removed.  

On official rating examination in September 2009 the Veteran reported that prolonged standing or walking caused pain.  The examiner reported that the skin disease did not involve any areas exposed to the sun.  She reported having constant itching of her toes, but no exudation, ulcer formation, shedding or crusting.  She had not had ultraviolet light, "PUVA" or electron beam therapy.  She related that, as to functional impairment, she had to wear shoes which were one size larger, due to pain and that due to pain she did not indulge in prolonged standing or walking.  

On examination the Veteran did not have any acne, chloracne, scarring alopecia, alopecia areata, hyperhidrosis or burn scars.  She had onychomycosis of the bilateral toenails with hyperpigmentation of less than 6 square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture or limitation of motion.  The area affected did not involve an exposed area and affected less than 1 % of the whole body.  Her fungal infection was not associated with a systemic disease and did not manifest in a nervous condition.  There was a nonlinear and nonpainful scar on the left great toe which covered .08 % of the whole body.  It was 4.0 cms. by 0.2 cms. and was without inflammation, edema or keloid formation.  A nonlinear and nonpainful scar on the right great toe covered 0.15 % of the whole body.  It was 1.5 cms. by 0.1 cms. and was nonpainful and without skin breakdown.  Both scars were not disfiguring and did not affect motion or function.  

The diagnosis was status post onychotomy of bilateral great toenails with healed scars of each great toe and onychomycosis of the bilateral toenails.  The examiner, however, concluded that the disability caused no limitations as to her usual occupation or daily activity. 

On official rating examination in October 2009 the Veteran reported, in part, that her service-connected disability caused pain when walking or standing for too long.  Sometimes she had to use a cane for proper balance due to her pain.  The examiner reported that the skin disease did not involve any areas exposed to the sun.  She reported having constant itching of her toes, but no exudation, ulcer formation, shedding or crusting.  It was again reported that she had not had ultraviolet light, "PUVA" or electron beam therapy.  

On examination the Veteran had onychomycosis of the bilateral toenails with hyperpigmentation of less than 6 square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture or limitation of motion.  The area affected was 1 % of the whole body and 0 % of the exposed area.  It was not associated with a systemic disease or manifest in a nervous condition.  It was reported that there was no scarring.  

The diagnosis was chronic onychomycosis of the bilateral toenails, status post bilateral toenail removal and matrixectomy of the left 1st through 4th left toenails.  Subjective factors were itching, shedding, and crusting.  There were no complications of the matrixectomy of the left 1st through 4th left toenails.  The examiner concluded that the disability caused no limitations as to her usual occupation or daily activity. 

A January 19, 2010 VA clinical record by the Veteran's treating VA podiatrist states that she had limited and painful motion of the 1st and 2nd toes of the left foot in December 2008; and she complained of pain on palpation and limitation of motion was recorded twice in December 2008, as well as in March, August, and September 2009.  

VA records show that in November 2014 following a bilateral mastectomy the Veteran was given gait training with a cane.  

An October 2015 VAOPT record shows that the Veteran was given gait training with a single point cane.  

At the February 2016 Board hearing the Veteran testified that she now used a cane due to her service-connected disability of the toes.  Page 3 of that transcript.  Her balance was now affected and she had fallen on two occasions.  She had not reported for the last rating examination because she had not received notice of the examination due to having changed her residence several times.  Page 4.  She requested that another examination be scheduled, for which she would report.  Pages 5 and 6.  She testified that her left great toe, on which she had had surgery, was now bent, and she could not bend it.  Page 7.  She had had a bunion removed from that area.  Also, as to the 2nd toe of the left foot she had had surgery and was also unable to bend that toe.  After removal of the nails of her great toes, the nails had grown back.  She felt that there was now some extra growth underneath those nails. Walking with shoes was very uncomfortable and it also caused her balance to be affected.  Page 7. Thus, she now used a cane to aid in her balance.  Most of her problems were with her left foot. She even had swelling, which had at least once affected her ankle.  Page 8.  She had fallen twice and while she was supposed to use a cane as an ambulatory aid at all times, she sometimes did not use it.  Page 8.  

Also, the Veteran's service representative argued that the noncompensable disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7813, dermatophytosis (which includes tinea pedis and tinea unguium of the nails) does not encompass all of the problems and functional impairment to which the Veteran testified.  Thus, it was requested that the Veteran be afforded an examination to evaluate the overall severity of the service-connected disability, to include the impairment in the Veteran's ambulation.  Page 9.  The Veteran testified that she had had her most recent surgery in about 2011.  Page 9.  She received all her treatment through the VA medical facility in Richmond, Virginia.  Page 10. 

On VA dermatology examination in October 2016 the Veteran's records were reviewed.  The Veteran reported that she had onychomycosis of all toe nails but not in the finger nails.  She had calluses of both feet with bunions and "bunionette s/p left bunion surgery."  The examiner reported that the Veteran did not have any systemic manifestations of a skin disease.  She had been treated with "Eucerine" topically for 6 weeks or more but not constantly in the past 12 months.   The Veteran's skin conditions did not impact her ability to work.  

On VA examination in October 2016 of the Veteran's feet, her records were reviewed.  She had hammer toes of the left foot, hallux valgus bilaterally, and hallux rigidus of the left foot.  

Historically, it was noted that when the Veteran was working for the Richmond VA Medical Center in 2006 and 2007 she had surgery to pull a few toe nails of the left foot and, although unsure of the date, also had surgery for bunion of the left foot and surgery for the left second toe.  After that, her left second toe did not bend anymore except at the tip.  She had had a bunion problem.  However, the toe nails regrew and with the toe nail she now had a bunion on the left 5th toe for which she was planning for surgery in the next week.  As to her right foot she related that in 2008 the right great toe nail was pulled but it also grew back dark and was now thick and she planned to have it removed in the next week as well.  

Currently, the Veteran had pain in her feet when wearing shoes, but no pain when bare foot.  A bunion on her left 5th toe rubbed against her shoes and caused pain.  She was able to stand for a few hours if on a mat, but when on concrete she had pain in her left foot but not the right foot.  When walking she felt that she did not have proper balance due to her left foot.  She could walk but not quickly due to left foot pain.  He had not had to take a day off from work due to her feet but she had had to take her shoes off at work, now and then, to relieve her left foot pain.  

The Veteran reported that she had been told that the fungal infection of her toe nails had been treated with a pill but she could not recall name of that medication.  She had applied topical ointments to her toe nails.  

On examination all of the Veteran's toe nails were thick and dark.  Only the left big toe nail was painful to pressure.  There was no tinea pedis.  She did not have flat feet and had never had an arch prescribed.  She had a 4 cms. scar over the left big toe and a 1.5 cms. scar over the left second.  She had a toe callus on the plantar aspect area below the 3rd toe.  Bunionnette on both sides of the left foot was more prominent.  There was no scar on her right foot.  The nail of the right great toe was flaky, compatible with a fungal infection of that big toe nail mostly, but the other toe nails of the right foot were less severely affected.  Her right 4th toe was high riding.  She did not report that flare-ups affected function of the foot.  She did not report having any functional loss or functional impairment of the foot.  She had pain on use of her left foot.  She had mild to moderate symptoms of hallux valgus and hallux rigidus of the left, but not the right, great toe.  The left 2nd toe was rigid and without much movement and on top was a 1.5 cms. scar.  She had pain in the left foot but it did not contribute to functional loss but no pain in the right foot.  It was reported that she had pain on movement as well as lack of endurance in the left foot, and pain on weight-bearing and deformity of both feet.  

There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the feet were used repeatedly over a period of time.  Her scars on the left great toe and left 2nd toe were not painful or unstable.  She regularly used a cane as an ambulatory aid.  

The Veteran desired to have the nails of both great toes surgically removed once again.  She was to be scheduled for this as well as for left Akin arthroplasty of the 2nd through 5th toes of the left foot.  Her condition did not impact her ability to perform any type of occupational task, such as standing, walking, lifting or sitting.  

Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The Veteran's SP onychotomy of the great toenails with bilateral healed scars and onychomycosis of the bilateral toenails has been rated as dermatophytosis, under 38 C.F.R. § 4.118, DC 7813, which includes ratings for involvement of the nails, tinea unguium.  

Under DC 7813, the rater is instructed to evaluate the skin condition as either disfigurement of the head, face or neck (DC 7800), or as scars (DCs 7801-7805), or as dermatitis (DC 7806), depending on the predominant disability.  
The Veteran's skin involvement is isolated to her feet which are unexposed areas.  Thus, DC 7800, disfigurement of the head, face or neck, is not applicable.  See Butts v. Brown, 5 Vet. App. 532 (1993).  

DC 7801 relates to disabilities for scars, other than the head, face, or neck, that are deep and nonlinear, and are evaluated by the measurement of the area of the scar.  That DC requires that for a minimum 10 percent rating requires that the area or areas involved be at least 6 square inches (39 sq. cms.) but less than 12 square inches (77 sq. cms.).  

DC 7802 pertains to disabilities for scars, other than the head, face, or neck, that are superficial and nonlinear.  DC 7802.  For a minimum 10 percent rating under DC 7802 there must be an area or areas of involvement of 144 sq. inches (929 sq. cms.).  

DC 7804 provides for evaluations of unstable or painful scars.  One or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  

Finally, DC 7805 provides for a scar to be rated on the limitation of function of the affected part. 

Notes under 38 C.F.R. § 4.118 provide that a superficial scar is one not associated with underlying soft tissue damage.  A deep scar is one associated with underlying soft tissue damage.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Under 38 C.F.R. § 4.118, DC 7806, for rating dermatitis or eczema, a noncompensable rating is assigned where there is involvement of less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or there is intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six (6) weeks during the past 12 months.  

DC 7806 also provides for a 30 percent evaluation when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Initially, the Board must observes that the Veteran is only service-connected for a fungal infection involving the nails of the toes of her feet, including removal of the nails of each great toe and scarring from such nail removals.  However, it is also clear that even though the nails of each great toe have been removed they had continued to regrow.  More to the point, the evidence shows that the Veteran has musculoskeletal problems of her feet, for which she had had surgery.  The Board has considered her statements and testimony that she had weakness of her feet and instability which she attributes to disability or disabilities of her feet.  However, there is no competent medical evidence that the mere fungal infection of the nails of her toes, including excision of the nails of her great toes, has caused either weakness or instability or even such pain that the severity of it would limit her with respect to standing or ambulation.  Likewise, there is no competent medical evidence that her fungal infection has caused any of the findings of hallux valgus (bunion), hallux rigidus or rigidity of any toe or abnormal placement of any toe, hammer toes, or calluses.  

In other words, for rating purposes, the Board may not consider the signs or symptoms and any functional loss or functional incapacitation due to her multiple nonservice-connected disabilities of her feet, such as hammertoes, hallux valgus (bunion), hallux rigidus, and residuals of metatarsal osteotomy and arthroplasty of any toe.  Although she had testified that she had instability and has even fallen because of her feet, there is no competent medical evidence linking any instability or falls to her service-connected skin disability, as opposed to her multiple nonservice-connected disabilities of her feet.  Thus, such foregoing signs and symptoms and the weakness, pain, and instability, requiring the use of a cane, due to multiple nonservice-connected disorders such as hammertoes, mild to moderate hallux valgus, and mild to moderate hallux rigidus and any other foot deformity may not be considered in arriving at the proper disability evaluation for her service-connected fungal infection of her feet, including removal of great toenails, because this would result in overcompensation, called pyramiding, which is prohibited by regulation.  See 38 C.F.R. § 4.14.  

In evaluating the service-connected disability, under DC 7806 there are two potential means of assigning a compensable rating for the Veteran's skin condition.  One is if the condition requires intermittent systemic therapy, e.g., corticosteroids or other immunosuppressive drugs.  In Johnson v. McDonald, 27 Vet. App. 494, 502 (2016) the Court of Appeals for Veterans Claim (CAVC) found that the language of Diagnostic Code 7806 is unambiguous: "the diagnostic code explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application."  The Court found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.  Johnson v. McDonald, 27 Vet. App. 494, 504 (2016).  

However, in Johnson v. Shulkin, No. 2016-2144, slip op. (Fed.Cir. July 14, 2017) (Federal Circuit) the United States Court of Appeals for the Federal Circuit overruled the holding of Johnson v. McDonald, 27 Vet. App. 497 (2016) because "the Veterans Court gave an overly broad reading of the term 'systemic therapy' in DC 7806 that encompasses any and all forms of topical corticosteroid treatment."  Johnson v. Shulkin, No. 2016-2144, slip op. at 2 (Fed.Cir. July 14, 2017).  The Federal Circuit held that "DC 7806 makes clear that it contemplates two types of therapy, "systemic therapy" and "topical therapy," as the operative terms of the diagnostic code ..."  Johnson, No. 2016-2144, slip op. at 6 (Fed.Cir. July 14, 2017).  The Federal Circuit observed that the proper medical definition of topical was that "pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Thus, "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied'."  Johnson, No. 2016-2144, slip op. at 7 (Fed.Cir. July 14, 2017).  

The Federal Circuit observed that "a topical corticosteroid treatment could conceivably be 'administered on a large enough scale' to affect the body as a whole, which could fit the definition of systemic therapy ... [b]ut th[is] mere possibility ... in some cases does not mean all applications of topical corticosteroids mean systemic therapy, particularly if those uses of topical corticosteroids affect only the area to which they are applied."  Johnson v. Shulkin, No. 2016-2144, slip op. at 7 (Fed.Cir. July 14, 2017) (noting, slip op. at 10, that "the use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case.").  

In this case, there is no competent medical evidence that any topically applied medication was a corticosteroid.  Even if the topically applied medications were corticosteroids, there is neither competent medical evidence that the Veteran's application of any topical medication was intended to have a systemic effect, nor competent medical evidence that such usage was so widespread that a systemic effect could be medically anticipated.  

The second means of obtaining at least a minimally compensable rating is when the area of involvement is at least 5 percent but less than 20 percent of the entire body surface, or less than 20 percent of the exposed body surface.  As stated, the area involved, i.e., the feet, is a non-exposed area.  Thus, there must be involvement of such extent as to be between 5 percent and 20 percent of the entire body surface.  However, here repeated examinations have determined that the area of involvement is so limited that it does not even begin to approximate the minimum 5 percent required for a compensable disability evaluation.  Moreover, VA examiners in 2009 found no limitation as to the Veteran's usual occupation or daily activities and even more recently the 2016 VA examiner found that her service-connected disorder did not impact her ability to perform any type of occupational task, including standing, walking, lifting or sitting.  

With respect to scarring, the evidence does not demonstrate that the Veteran had had any scarring which is in an exposed area, painful, deep or adherent, unstable or otherwise symptomatic or cause any functional impairment of any kind.  

The Board has considered the Veteran's testimony as to the extent and severity of her skin condition.  However, the Board finds that the results of the VA examinations, conducted by trained clinicians with expertise in evaluating skin and foot disorders, are more reliable than the Veteran's lay testimony.  See generally 38 C.F.R. § 3.159(a)(1) and (2).  

Accordingly, the preponderance is against the assignment of an initial compensable rating for this service-connected disability.  Therefore, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The threshold factor is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other elements need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Veteran's belief that her disability is worse than the assigned rating, and warrants a compensable disability rating, is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to evaluate the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay testimony of the Veteran.  Thus, the Board finds that the currently assigned rating is appropriate.  

While the criteria for the skin disorder do not specifically list all potential symptoms, they address the relevant treatment and extent of involvement in determining the impact of the disability and the evidence before the Board does not establish that a mere description of the symptomatology creates a substantially different picture than that encompassed by the criteria for rating disorders of the skin.  While it is true that the scheduler rating criteria do not always address the symptoms specifically described by a veteran, this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected disorder is adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorder which is not already contemplated by the potentially applicable schedular criteria and, so, the rating criteria adequately encompass the severity of the Veteran's service-connected disability.  Moreover, the rating criteria provide for ratings greater than that assigned, which may be awarded should the service-connected skin disorder increase in severity.  

Superficially, the availability of a potentially higher schedular rating might not seem relevant.  However, the Court held in Thun v. Peake, 22 Vet. App. 111,115 (2008) that "[t]he threshold factor for extraschedular consideration is a finding that the evidence [] presents such an exceptional disability picture that the available [italics added] schedular evaluations [] are inadequate..."  In other words, it is not solely the adequacy of the current schedular rating(s) assigned which must be considered but the Rating Schedule as a whole as a vehicle for assigning the proper disability ratings.  Implicitly, the holding in Thun, Id., was that to limit consideration only to the criteria provided for a currently assigned rating would preclude consideration of all criteria used in even higher levels of disability ratings in determining whether the schedular criteria in the Rating Schedule are adequate.  Stated even more simply, the Court's case law has established that whether higher schedular ratings are "available" is a factor, albeit not the only factor, for consideration of whether the Rating Schedule is adequate for rating purposes (the first analytic step set forth in Thun v. Peake, 22 Vet. App. 111 (2008)). 

Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

A compensable rating for SP onychotomy of the great toenails with bilateral healed scars and onychomycosis of the bilateral toenails is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


